Citation Nr: 0524873	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for left leg 
disability.

2.  Entitlement to service connection for back disability.



REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1963 to 
February 1965.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia (RO).

An April 2004 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for left leg 
disability and a back disorder.  The veteran appealed the 
denials to the United States Court of Appeals for Veterans 
Claims (Court).  The April 2004 Board decision was vacated 
and remanded by a Court Order in February 2005, based on a 
January 2005 Joint Motion For Remand (Joint Motion).  

A letter was sent to the veteran's attorney, on August 2, 
2005, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of the veteran's appeal prior to the Board's readjudication.  
According to a response received from the veteran's attorney 
dated August 2, 2005, the case should be remanded to the RO 
for review of private medical evidence added to the file in 
April 2005.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The January 2005 Joint Motion noted that the VA examiner in 
August 2000 did not have access to the claims file for review 
prior to evaluation and that the August 2000 evaluation did 
not include a nexus opinion on whether the veteran's current 
left leg and back disabilities were related to service.  
Consequently, it was concluded in the Joint Motion that the 
April 2004 Board decision should be vacated and remanded so 
that the Board could insure that there is an adequate medical 
opinion on file on the etiology of the veteran's current left 
leg and back disabilities and to enable the Board to fully 
articulate the reasons or bases for its determination.  

The Board notes that a March 2005 private medical opinion 
from A. Bell, M.D., which consists of answers to several 
medical questions, was added to the file in April 2005.  
According to this opinion, it appeared that the veteran's 
left leg problem began in service and that the doctor's notes 
indicated that the veteran complained of back pain due to 
activities in service.  The Board notes that Dr. Bell does 
not provide specific information on the dates of the 
veteran's treatment or on the current left leg and back 
diagnoses.  In fact, according to the medical opinion, Dr. 
Bell did not know the exact diagnoses.  Additionally, the 
connection between the veteran's back disability and service 
appears to be based primarily on the veteran's subjective 
history.

Based on the February 2005 Court Order, and the above 
findings, this case is being remanded for the following 
actions:  

1.  The RO must request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated him since 
service for left leg and/or back disability, 
especially any records after April 2001.  
After securing the necessary authorization, 
the RO must attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.

2.  The RO must contact A. Bell, M.D., 
and request that Dr. Bell provide the 
medical bases for the conclusion that the 
veteran's left leg problem began in 
service and back pain due to the 
activities in service.  A complete 
rationale for all conclusions reached 
must be recorded.  Additionally, all 
examination and treatment records 
regarding the veteran must be obtained 
and associated with the claims file.

3.  Thereafter, the RO must schedule the 
veteran for a VA examination by an examiner 
with appropriate expertise to determine the 
current nature and etiology of any current 
left leg and/or back disability.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examiner must note that 
the claims file has been reviewed.  All 
appropriate tests and studies must be 
conducted and all clinical findings must be 
reported in detail.  Based on a review of all 
medical documentation and history on file, 
including the March 2005 private medical 
opinion, the examiner must provide an opinion 
as to whether any current left leg and/or 
back disability found is related to the 
veteran's military service.  All examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached, to include a discussion of why the 
examiner agrees or disagrees with Dr. Bell's 
March 2005 conclusions, must be set forth in 
a typewritten report.

4.  The RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above developments have been 
completed, the RO must then readjudicate the 
veteran's claims for service connection for a 
left leg disability and a back disorder, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
either of the benefits sought on appeal 
remains denied, the appellant and his 
attorney must be provided a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



